DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are:
Paragraph 14, “when it is determined that the action of the decision-target vehicle is an action other than the other-object influence action and is a manner action relevant to a driving manner of the decision-target vehicle, give a manner point lower than a manner point that is given based on the other-object influence action and the checked other-object reaction, to the decision-target vehicle” is unclear.
Paragraph, 44, “to go straight” could be “intends to go straight.”
Paragraph, 44, “other object that waits diagonally forward of the own vehicle and thereby encourages the other object to turn” is unclear.
Paragraph 45, “estimates whether the own vehicle is performing the crossing allowing action, based on combination of the determination results” could be “assess if the own vehicle stops to allow the pedestrian or biker to cross”.
Claim Objections
Claims 1, 13, and 14 are objected to because of the following informalities: In claim 1, the terms “other-object reaction” and “other-object influence action” are defined in reference to themselves. For example, the “other-object influence action” is defined as “an action that influences another object” simply restating the words in the phrase being defined. The definition of “other-object reaction” is similarly self-referential. Claims 2 – 12 are objected to due to dependency on claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “acquisition unit” in claim 1, line 2 and “control unit” in claim 1, line 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms “acquisition unit” and “control unit” are insufficiently defined within the specification to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “acquisition unit” and “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure associated with “acquisition unit” and “control unit”.  Therefore, claims 1-12 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph either for the recitation of “acquisition unit” or “control unit.”
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of this action, an “acquisition unit” is being interpreted as a computer interfaced such that it can detected by a variety of sensors mounted on the vehicle directly or through an electronic control unit (ECU) and a “control unit” is being interpreted as a computer interfaced such that it can control operations of the whole communication device.
Claims 1 – 14 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term "periphery" in claim 1, 3, 4, 6, 13, and 14 is a relative term which renders the claim indefinite. The term "periphery" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2 and 5 -12 are rejected due to dependence on previously rejected claims.  
Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -4, 9-12, and 14- are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama et al. (US 20090091439 A1) (hereinafter Sekiyama) in view of Shinichi (JP2015108854A) in further view of Loo et al. (US 10692149 B1) (hereinafter Loo). As regards the individual claims:
Regarding claim 1: Sekiyama teaches an apparatus comprising:
an acquisition unit configured to acquire information from a decision-target vehicle (Sekiyama: ¶ 076; information with respect to safety driving is supplied from the vehicle information collecting unit 101 to the safety-drive judging section 207. For example, as shown in FIG. 1, the vehicle information with respect to safety driving may include vehicle speed information obtained from a wheel speed sensor, information with respect to blinker operation, following-distance information, vicinity information (approaching of other cars, detection of obstacles) obtainable with a sonar, a radar, or a camera, or information such as inattentive operation obtainable via a in-vehicle camera and the like.)
and a control unit configured to give a manner point to the decision-target vehicle (Sekiyama: ¶ 077; The safety-drive judging section 207 determines whether the driver is in a safety-drive status based on the own vehicle position information supplied as needed and the vehicle information with respect to safety driving, and outputs the determined result to the point calculating section 203. The point calculating section 203 performs point conversion in accordance with the degree of safety driving) 
However, Sekiyama does not explicitly teach:
based on an other-object reaction and an other-object influence action, but Shinichi does teach:
based on an other-object reaction and an other-object influence action (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Shinichi has the teaching based on the logic that a person of ordinary skill in the art would realize that obtaining the target-vehicle’s braking and deceleration values allows the system to determine that the target vehicle has yielded a parking-space to another-vehicle by stopping and allowing the other-vehicle driver to proceed, whereafter, the system can treat this action as other-object influence action for scoring.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sekiyama with the teachings of Shinichi based on a motivation to provide a service based on the good or bad manners of drivers determined in accordance with the surrounding conditions (Shinichi: ¶ 004).
Shinichi further teaches:
when it is determined that an action of the decision-target vehicle is the other-object influence action based on the acquired information (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided on the ground or block of the parking lot, the two approaching cars and their distances are acquired [and the] the acceleration and deceleration of the car [is obtained])
the other-object influence action being an action that influences another object. (Shinichi: ¶ 034; two approaching cars [approaching a space and the] the acceleration and deceleration of the car [is obtained]).
the other-object reaction being a reaction of the other object to the other-object influence action (Shinichi: ¶ 034; gave up the space)
However, Sekiyama does not explicitly teach:
and being checked based on information about a periphery of the decision-target vehicle; but Loo does teach:
and being checked based on information about a periphery of the decision-target vehicle (Loo: col. 12, ln 50-54; The event management system may evaluate data associated with the driver's history to determine whether the data indicates that one or more of the same people were near the driver.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sekiyama with the teachings of Loo based on a motivation to build a system that helps track environmental influences on driver performance and reduce risk of driving (Loo: abstract; col. 1, ln 1 -14).
Regarding claim 2, as detailed above, Sekiyama in view of Shinichi in further view of Loo teaches the invention as detailed with respect to claim 1. Sekiyama further teaches:
the acquisition unit is configured to acquire detection information detected by a sensor of a vehicle (Sekiyama: ¶ 076; the vehicle information with respect to safety driving may include vehicle speed information obtained from a wheel speed sensor, information with respect to blinker operation, following-distance information, vicinity information (approaching of other cars, detection of obstacles) obtainable with a sonar, 
And Loo further teaches:
and the control unit is configured to estimate the action of the decision-target vehicle based on the detection information, and to determine whether the estimated action is the other-object influence action of the decision-target vehicle (Loo: col. 13, ln 23 - 25; This information may be evaluated with reference to preferred or acceptable standards for driving. The evaluation may also include a comparison with the typical data of the driver so that influences of the particular passenger may be derived.)
Regarding claim 3, as detailed above, Sekiyama in view of Shinichi in further view of Loo teaches the invention as detailed with respect to claim 2. Shinichi further teaches:
when it is determined that the action of the decision-target vehicle is the other-object influence action (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided on the ground or block of the parking lot, the two approaching cars and their distances are acquired [and the] the acceleration and deceleration of the car [is obtained]) 
Loo further teaches:
check the other-object reaction, using detection information acquired from the decision-target vehicle as the information about the periphery (Loo: col. 12, ln 50-54; The event management system may evaluate data associated with the driver's history to determine whether the data indicates that one or more of the same people were near the driver.)
Regarding claim 4, as detailed above, Sekiyama in view of Shinichi in further view of Loo teaches the invention as detailed with respect to claim 2. Shinichi further teaches:
when it is determined that the action of the decision-target vehicle is the other-object influence action (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided on the ground or block of the parking lot, the two approaching cars and their distances are acquired [and the] the acceleration and deceleration of the car [is obtained]) 
and the other object influenced by the other-object influence action is a vehicle, check the other-object reaction, using detection information acquired from the vehicle being the other object, as the information about the periphery. (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided on the ground or block of the parking lot, the two approaching cars and their distances are acquired [and the] the acceleration and deceleration of the car [is obtained])
Regarding claim 9, as detailed above, Sekiyama in view of Shinichi in further view of Loo teaches the invention as detailed with respect to claim 1. Loo further teaches:
when it is determined that the action of the decision-target vehicle is an action other than the other-object influence action and is a manner action relevant to a driving manner of the decision-target vehicle, (Loo: col. 14, ln 25-30; scores determined in steps 410, 420, and 430 may be scaled so as to fall within a range so that lower scores may indicate a weak or negative influence, while higher scores may indicate a strong or positive influence.) 
Sekiyama further teaches:
give a manner point lower than a manner point that is given based on the other-object influence action and the checked other-object reaction, to the decision-target vehicle. (Sekiyama: Fig. 002; [Table showing a wide range of point values for differing actions under differing circumstances])

    PNG
    media_image1.png
    660
    994
    media_image1.png
    Greyscale

Regarding claim 10, as detailed above, Sekiyama in view of Shinichi in further view of Loo teaches the invention as detailed with respect to claim 1. Shinichi further teaches:
when the other-object reaction indicates affirmation of the other-object influence action, give a positive manner point (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided on 
Regarding claim 11, as detailed above, Sekiyama in view of Shinichi in further view of Loo teaches the invention as detailed with respect to claim 1. Shinichi further teaches:
when the other-object reaction indicates negation of the other-object influence action (Loo: col. 14, ln 25-30; [scores] may be scaled so as to fall within a range so that lower scores may indicate a weak or negative influence [where] the more negative scores may indicate stronger negative influence) 
Sekiyama does not explicitly teach give a negative manner point; however Sekiyama does teach:
give a negative manner point. . give a negative manner point. (Sekiyama: Fig. 002; [Table showing a wide range of point values for differing actions under differing circumstances]).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Sekiyama teaches give a negative manner point. based on the logic that discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claim 12, as detailed above, Sekiyama in view of Shinichi in further view of Loo teaches the invention as detailed with respect to claim 1. Sekiyama further teaches:
the acquisition unit is configured to acquire execution information indicating that the decision-target vehicle is executing the other-object influence action (Sekiyama: ¶ 076; information with respect to safety driving is supplied from the vehicle information collecting unit 101 to the safety-drive judging section 207. For example, as shown in FIG. 1, the vehicle information with respect to safety driving may include 
and the control unit is configured to determine that the action of the decision-target vehicle is the other-object influence action, based on the execution information. (Sekiyama: ¶ 077; The safety-drive judging section 207 determines whether the driver is in a safety-drive status based on the own vehicle position information supplied as needed and the vehicle information with respect to safety driving, and outputs the determined result to the point calculating section 203. The point calculating section 203 performs point conversion in accordance with the degree of safety driving)
Regarding claim 14: Sekiyama teaches a method for:
acquiring information from a decision-target vehicle (Sekiyama: ¶ 076; information with respect to safety driving is supplied from the vehicle information collecting unit 101 to the safety-drive judging section 207. For example, as shown in FIG. 1, the vehicle information with respect to safety driving may include vehicle speed information obtained from a wheel speed sensor, information with respect to blinker operation, following-distance information, vicinity information (approaching of other cars, detection of obstacles) obtainable with a sonar, a radar, or a camera, or information such as inattentive operation obtainable via a in-vehicle camera and the like.) 
checking an other-object reaction (Sekiyama: ¶ 077; The safety-drive judging section 207 determines whether the driver is in a safety-drive status based on the own 
However, Sekiyama does not explicitly teach:
based on information about a periphery of the decision-target vehicle,; but Loo does teach:
based on information about a periphery of the decision-target vehicle (Loo: col. 12, ln 50-54; The event management system may evaluate data associated with the driver's history to determine whether the data indicates that one or more of the same people were near the driver.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sekiyama with the teachings of Loo based on a motivation to build a system that helps track environmental influences on driver performance and reduce risk of driving (Loo: abstract; col. 1, ln 1 -14).
Sekiyama does not explicitly teach when:
it is determined that an action of the decision-target vehicle is an other-object influence action based on the acquired information the other-object influence action being an action that influences another object;
however Shinichi does teach:
it is determined that an action of the decision-target vehicle is an other-object influence action based on the acquired information the other-object influence action being an action that influences another object (Shinichi: ¶ 034; where two cars meet in 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Shinichi has the teaching based on the logic that a person of ordinary skill in the art would realize that obtaining the target-vehicle’s braking and deceleration values allows the system to determine that the target vehicle has yielded a parking-space to another-vehicle by stopping and allowing the other-vehicle driver to proceed, whereafter, the system can treat this action as other-object influence action for scoring.
Shinichi further teaches:
the other-object reaction being a reaction of the other object to the other-object influence action (Shinichi: ¶ 034; gave up the space) 
and giving a manner point to the decision-target vehicle based on the other-object influence action and the other-object reaction. (Sekiyama: ¶ 077; The safety-drive judging section 207 determines whether the driver is in a safety-drive status based on the own vehicle position information supplied as needed and the vehicle information with respect to safety driving, and outputs the determined result to the point calculating section 203. The point calculating section 203 performs point conversion in accordance with the degree of safety driving)
Claims 5 - 8- are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama in view of Shinichi in further view of Loo in further view of Buburuzan et al. (US 20180319403 A1) (hereinafter Buburuzan). As regards the individual claims:
Regarding claim 5, as detailed above, Sekiyama in view of Shinichi in further view of Loo teaches the invention as detailed with respect to claim 1. Sekiyama further teaches:
when it is determined that the other-object influence action of the decision-target vehicle is a favorable other-object influence action and the other object influenced by the other-object influence action is a vehicle (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided on the ground or block of the parking lot, the two approaching cars and their distances are acquired [and the] the acceleration and deceleration of the car [is obtained]) 
However, Sekiyama does not explicitly teach:
request an acknowledgment of the other-object influence action, to the vehicle being the other object; but Buburuzan does teach:
 request an acknowledgment of the other-object influence action, to the vehicle being the other object. . request an acknowledgment of the other-object influence action, to the vehicle being the other object (Buburuzan: ¶ 078; driving intention message can comprise, for example, information relating to a predicted trajectory of the driving intention, for example, as a time/position statement or as a statement of a destination area of the driving intention. The driving intention message can comprise, for example, an item of information relating to a future lane change request of the transportation vehicle).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sekiyama with the 
Regarding claim 6, as detailed above, Sekiyama in view of Shinichi in further view of Loo in further view of Buburuzan teaches the invention as detailed with respect to claim 5. Buburuzan further teaches:
check the other-object reaction, using the acknowledgment of the other-object influence action as the information about the periphery, the acknowledgment of the other-object influence action being acquired from the vehicle to which the control unit requests the acknowledgment of the other-object influence action (Buburuzan: ¶ 103; the gap produced [by braking, acceleration and lane change] is detected by the request transportation vehicle and is then controlled. In this case, further accept and acknowledge messages can possibly be interchanged. The providing process 240 can also comprise providing a control signal for controlling the braking, acceleration or lane change functionality)
Regarding claim 7, as detailed above, Sekiyama in view of Shinichi in further view of Loo in further view of Buburuzan teaches the invention as detailed with respect to claim 5. Shinichi further teaches:
when the control unit acquires the acknowledgment of the other-object influence action from the vehicle to which the control unit requests the acknowledgment of the other-object influence action, give the manner point to the vehicle (Shinichi: ¶ 034; where two cars meet in front of one parking space almost at the same time in the parking lot, the manner points of the driver who gave up the space may be added. By means of sensors provided on the ground or block of the parking lot, 
Regarding claim 8, as detailed above, Sekiyama in view of Shinichi in further view of Loo in further view of Buburuzan teaches the invention as detailed with respect to claim 5. Buburuzan further teaches:
None of Sekiyama, Shinichi, Loo or Buburuzan explicitly teach:
give a manner point lower than a manner point that is given based on the other-object influence action and the other-object reaction, to the decision-target vehicle; however Sekiyama does teach:
give a manner point lower than a manner point that is given based on the other-object influence action and the other-object reaction, to the decision-target vehicle (Sekiyama: Fig. 002; [Table showing a wide range of point values for differing actions under differing circumstances])
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Sekiyama teaches the limitation based on the logic that discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Rangesh et al. (US 20210056713 A1) which discloses a LiDAR based overtaking aid which evaluates if a nearby vehicle is allowing or blocking a passing maneuver.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663